Citation Nr: 1439984	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  05-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2007 regarding the issue of entitlement to service connection for a psychiatric disorder.  A transcript of that hearing is associated with the claims file.

In a January 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2014 Memorandum Decision, the Court vacated the Board's January 2012 decision and remanded the issue to the Board for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 Memorandum Decision, the Court vacated the Board's January 2012 decision based upon the Board's failure to adequately explain assignment of a low probative value to the May 2010 private psychiatric opinion in favor of the Veteran's claim and to assign higher probative value to a January 2011 VA opinion.  Specifically, the Court noted that the Veteran reported additional stressors during his May 2010 examination which were not reported to the VA examiner, and the Board failed to make a credibility determination regarding those additional stressors.  

Review of the record reflects that, during the May 2010 private psychiatric examination, the Veteran reported additional stressors that he did not report to the January 2011 VA examiner, including: 1) ambushes while on guard duty; 2) occasional sniper fire and rocket and mortar attacks; 3) firing a weapon at the enemy while on guard duty; and 4) seeing dead bodies often.  The claims file does not reflect that the RO attempted to corroborate any of these stressors.  

As noted by the Court, these stressors were not considered by the January 2011 VA examiner when he determined that the Veteran does not meet the criteria for a diagnosis of PTSD.  Additionally, the January 2011 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD was based, in part, upon the rationale that the Veteran's VA treatment records showed a longstanding history of psychiatric treatment, but that they did not reveal any diagnoses of PTSD.  However, review of the VA treatment records in the claims file shows that group therapy treatment records from 2006 and 2007 show findings of PTSD.  Also, since the January 2011 VA examination, VA treatment records have been associated with the claims file which do show a diagnosis of PTSD (although they do not detail the stressors upon which the diagnosis is based).

Because the January 2011 VA opinion did not consider all of the reported stressors, and because the evidence of record does shows diagnoses of and treatment for PTSD, the Board believes that the Veteran should be afforded a new VA examination.  With regard to the Veteran's reported stressors, the Board finds them to be related to a fear of hostile military or terrorist activity.  In that regard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and

a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2013).

Accordingly, the Veteran should be provided with a new VA examination to determine whether he currently has PTSD related his reported stressors.  38 C.F.R. §§ 3.159, 3.326 (2013); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

The claim for entitlement to service connection for tinnitus is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Veteran's claim of entitlement to service connection for tinnitus was denied by the RO in a November 2013 rating decision.  In June 2014, the Veteran filed a notice of disagreement to the denial of his claim for service connection for tinnitus.  As the RO has not yet issued a statement of the case with regard to his June 2014 notice of disagreement, the RO must provide a statement of the case on that issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  For purposes of the examination only, the Veteran's verified stressors include: 1) ambushes while on guard duty; 2) occasional sniper fire and rocket and mortar attacks; 3) firing a weapon at the enemy while on guard duty; 4) seeing dead bodies often; and 5) watching the enemy during a red alert.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressors are sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position in light of the diagnoses of PTSD of record. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2013). 

3.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to service connection for tinnitus.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

4.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disability with consideration of 3.304(f).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



